People v Vadakin (2017 NY Slip Op 06679)





People v Vadakin


2017 NY Slip Op 06679


Decided on September 28, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 28, 2017

107502

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJOHN VADAKIN, Appellant.

Calendar Date: August 7, 2017

Before: Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.


Kathryn S. Dell, Troy, for appellant, and appellant pro se.
Joel E. Abelove, District Attorney, Troy (Vincent J. O'Neill of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Rensselaer County (Ceresia, J.), rendered February 17, 2015, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree (four counts).
Defendant was charged in an indictment with five counts of criminal sale of a controlled substance in the third degree. In satisfaction thereof, he pleaded guilty to four of these counts and waived his right to appeal, both orally and in writing. In accordance with the terms of the plea agreement, County Court sentenced defendant on each count to 10 years in prison, followed by three years of postrelease supervision, to run concurrently. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel's brief and defendant's pro se submission, we agree. Accordingly, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.